Citation Nr: 0709038	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for chronic lumbar strain with degenerative disc 
disease of the lumbar spine.

2.  Entitlement to an initial compensable rating for 
radiculopathy of the right lower extremity, prior to June 13, 
2005.

3.  Entitlement to an initial disability rating in excess of 
10 percent for radiculopathy of the right lower extremity, 
from June 13, 2005.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted service connection for the 
veteran's chronic lumbar strain with degenerative disc 
disease at a 10 percent disability rating and denied 
entitlement to non-service connected pension.  In a January 
2006 rating decision, the veteran was granted non-service 
connected pension.  As such, this issue is no longer on 
appeal.  The RO, in the January 2006 rating decision, also 
granted service connection for the right leg radiculopathy as 
part and parcel of the lumbar spine claim and assigned a 
rating of 10 percent effective June 13, 2005.  In terms of 
the veteran's back disability, as this does not represent the 
highest possible benefit, this issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
the transcript has been associated with the record.


FINDING OF FACT

1.  The veteran's lumbar spine disorder, degenerative joint 
disease, is not manifested by muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, forward flexion of 60 degrees or less, combined 
range of motion of the thoracolumbar spine of 120 degrees or 
less, or incapacitating episodes.

2.  There is no competent medical evidence of radiculopathy 
of the right lower extremity prior to June 13, 2005.

3.  Radiculopathy of the right lower extremity on and after 
June 13, 2005, is equivalent to no more than mild incomplete 
paralysis of the sciatic nerve.


CONCLUSION OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for chronic lumbar strain with degenerative 
disc disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5243 (2006).

2.  The criteria for a compensable disability rating for 
radiculopathy of right lower extremity prior to June 13, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 
4.124a, Diagnostic Code 8520 (2006).

3.  The criteria for a disability rating in excess of 10 
percent for radiculopathy of right lower extremity from June 
13, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a February 2004 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The 
February 2004 letter informed the appellant what additional 
information or evidence was needed to support his claim, and 
that it was his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  The letter also requested that 
he inform VA if there was any other information or evidence 
that he thought would support his claim.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice.  However, in light of the Board's determination that 
the criteria for a higher initial disability rating for the 
veteran's back disability have not been met, no effective 
date or disability rating will be assigned, so there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess, supra in deciding this issue.  In 
Dingess, the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  

The veteran has not alleged any prejudice with respect to the 
timing of any notification, nor has any been shown.  The 
Board finds that the purpose behind these notice requirements 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veteran's 
videoconference hearing transcript, and lay statements have 
been associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned an initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

At his videoconference hearing, the veteran contended that a 
disability rating in excess of 10 percent should be assigned 
for his service-connected back disability to reflect more 
accurately the severity of his symptomatology.  The veteran 
pointed out that he experiences recurring pain in his back. 

The veteran's back disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5237 (2006).  Under Diagnostic 
Code 5010, arthritis due to trauma is to be rated as 
degenerative arthritis.  Degenerative arthritis is rated on 
the basis of  limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In conjunction with his rating for arthritis, the veteran's 
back disability is rated under Diagnostic Code 5237, for 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5237 (2006).

Regarding Diagnostic Code 5237, the current Diagnostic Codes 
5235 to 5243 are to be rated in accordance with the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Formula), unless Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (Formula for Incapacitating 
Episodes).  Under the General Formula, for spine disabilities 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
disability rating is warranted when forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or when the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent disability rating is warranted when forward flexion 
of the thoracolumbar spine is greater than 60 degrees but 
not greater than 85 degrees, or when the combined range of 
motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees; or when there is 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
when there has been a vertebral body fracture with loss of 
50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2006).

An April 2004 medical record  shows that, in the standing 
position, the veteran's spine was straight with no abnormal 
degree of kyphosis or lordosis, and no apparent scoliosis.  
The pelvis was level and his gait was normal.  Range of 
motion of the lower extremities was symmetrical and 
functional at all joints.  Sensation was intact to light 
touch throughout the trunk and both lower extremities.  
Strength was 5/5 in all major muscle groups of both lower 
extremities.  Palpation revealed tenderness over the right 
posterior superior iliac spine area, there were some taut 
bands in the lower lumbar and sacral paraspinals on the right 
which were tender, and the right quadratus lumborum was 
mildly tender.  The impression was chronic low back pain.  

A June 2004 VA general medical examination report reflects 
veteran's complaints of intermittent low back pain with 
radiation to both legs.  He had increased pain primarily with 
bending and lifting and had no absolute functional losses but 
stated that when it hurt, he could not do a whole lot.  He 
had not undergone surgery and did not wear a back brace.  The 
lumbar spine examination revealed tenderness to palpation at 
L4-5 level on the right.  Range of motion measurements were 
forward flexion at 75 degrees, extension at 10 degrees, 
lateral flexion at 20 degrees and rotation at 30 degrees, all 
of which correspond to his points of onset of pain and do not 
vary with repetitive motion or fatigue.  Strength and 
sensation were intact, deep tendon reflexes were 1+, and he 
had negative straight leg raise and Babinski.  The examiner 
observed that the veteran ambulated with a slight limp.  The 
diagnosis was chronic lumbar strain with degenerative disc 
disease.  March 2004 x-rays revealed multilevel disc 
degeneration, most pronounced at L5-S1.  It was noted that 
there had been at most only minor progression since July 
2002.

Private medical records reflect that the veteran was treated 
for low back pain and herniated disc from January to May 
2005.  He was seen in March 2005 for back pain and diagnosed 
with arthritis.  A March 2005 magnetic resonance imaging 
(MRI) reflected that the veteran had degenerative changes 
with congenitally shortened pedicles in the mid and inferior 
lumbar region and right paracentral herniated nucleus pulpous 
at L4-5 with significant right lateral recess and right 
foraminal stenosis.  

An April 2005 VA medical record shows the veteran was 
complaining of severe pain which was almost constant with 
occasional radiation to his lower right extremity.  The 
examiner noted that there was no bowel or bladder 
incontinence and no paralysis reported.  The medical record 
reflected the diagnosis of degenerative disc disease.  A 
September 2005 medical record shows the veteran's complaints 
of back pain.  The veteran could ambulate with no acute 
distress, could heel toe walk, the Babinski and Clonus were 
negative and his reflexes were +3 for patella and +2 for 
achilles.  There was tenderness to palpation of the sacrum, 
lumsosacral and paraspinal areas.  Straight leg raising was 
negative bilaterally.  November 2005 VA medical record 
reflects the veteran was seen again for back pain. 

The evidence of record clearly weighs against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's lumbar spine disability.  The June 2004 examination 
report reflected that his flexion range of motion measurement 
was 75 degrees, taking into account pain, and his combined 
range of motion of his thoracolumbar spine was 185, factoring 
in pain and that there was no abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
September 2005 VA medical record indicated that the veteran 
could ambulate with no acute distress.  Therefore, in 
accordance with the General Formula, a higher rating is not 
warranted under Diagnostic Code 5237.

Even with consideration of 38 C.F.R. §§ 4,40, 4.45, and 4.59, 
the preponderance of the evidence shows that the veteran's 
lumbar spine disability approximates no more than slight 
range of motion or lumbosacral strain with characteristic 
pain on motion, warranting no more than a 10 percent rating.  
The range of motion measurements completed at the June 2004 
examination corresponded to his points of onset of pain, and 
did not vary with repetitive motion or fatigue.  In addition, 
when factoring in the holding in DeLuca, supra, and resolving 
all doubt in the veteran's favor, the evidence of record 
warrants no more than a 10 percent disability since pain has 
already been considered in his assigned rating.

Because the evidence reflects that the veteran's has been 
diagnosed with degenerative disc disease, the Board has 
considered the criteria for intervertebral disc syndrome.  
Intervertebral disc syndrome is evaluated either under the 
General Formula or under the Formula for Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  Under the 
Formula for Incapacitating Episodes, a the veteran may 
receive a 20 percent disability rating by showing that he 
suffered incapacitating episodes having a total duration of 
at least two weeks but less than four weeks in the prior 
twelve months.  The regulation defines an incapacitating 
episode as a period of acute signs and symptoms that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71(a), Diagnostic Code 5243 (2006).  

In his video conference hearing, the veteran reported that, 
several months ago, he had been in bed for three and four 
days at a time due to his back problems.  However, as these 
periods were not prescribed by a physician in the course of 
treatment of his back problems, they do not qualify as 
incapacitating episodes under the regulation, and he does not 
qualify for a 20 percent disability evaluation under the 
criteria for incapacitating episodes.  There is no indication 
in the record that the veteran was prescribed periods of bed 
rest by a physician.  

Regarding the neurological component of the veteran's back 
disability, the Board notes that, in a January 2006 
Supplemental Statement of the Case, a Decision Review Officer 
granted a separate 10 percent disability rating for 
radiculopathy of the right lower extremity, effective June 
13, 2005.  

Under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
8520 is analogous to impairment of the sciatic nerve.  Under 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 8520 is 
analogous to impairment of the sciatic nerve.  Under 
Diagnostic Code 8520, pertaining to paralysis of the sciatic 
nerve, mild incomplete paralysis warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2006).

Prior to June 13, 2005, the evidence fails to show right leg 
radiculopathy symptoms.  The VA examination in June 2004 
reflects no evidence such as decreased reflexes, diminished 
muscle strength or evidence of a pathological reflex.  
Although the June 2004 VA examination report was noted to 
show complaints of pain in the lower extremities, 
neurological testing was normal.  Strength and sensation were 
intact, deep tendon reflexes were 1+, and the veteran had 
negative straight leg raise and Babinski.

On VA examination June 13, 2005, neurological testing 
revealed minimal weakness of dorsiflexion of the right foot 
and weakness of the right extensor hallucis longus3-4/5.  The 
clinical impression was herniated lumbar disk at the level of 
L4-L5 with right-sided L5 radiculopathy.  The veteran's 
radiculopathy symptoms are presently evaluated at the 10 
percent level for mild incomplete paralysis from June 13, 
2005.  In order for the next higher rating of 20 percent 
disabling, there would need to be moderate incomplete 
paralysis.  The findings from the June 2005 VA examination 
fails to show such neurological pathology affecting the right 
lower extremity.  Thus the preponderance of the evidence is 
against a rating in excess of 10 percent disabling for the 
right lower extremity as of June 13, 2005.  

In sum, the Board finds that the preponderance of the 
evidence is against an initial compensable  prior to June 13, 
2005 and a rating in excess of 10 percent disabling for right 
leg radiculopathy on and after June 13, 2005.

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. 119.  But there is no 
evidence that the veteran's lumbar spine disorder and right 
leg radiculopathy have been persistently more severe than the 
extent of disability contemplated under the assigned ratings 
during the pendency of the appeal.  Thus, the preponderance 
of the evidence is against the assignment of higher 
disability ratings.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

A disability rating in excess of 10 percent for chronic 
lumbar strain with degenerative disc disease of the lumbar 
spine is denied.

An initial compensable rating for right lower extremity 
radicular symptoms prior to June 13, 2005 is denied.

A rating in excess of 10 percent for right lower extremity 
radicular symptoms from June 13, 2005 is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


